Citation Nr: 0112095	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-07 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a ruptured spinal 
disc at L4-5, secondary to service connected right knee 
disorder.

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Richard A. Cohn, Assistant Counsel



INTRODUCTION

The veteran served on active duty from January to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied service connection for a 
ruptured spinal disc at L4-5, secondary to service connected 
right knee disorder and which denied a rating in excess of 30 
percent for the service-connected right knee disorder.

The RO has not addressed either an issue pertaining to a 
total rating based upon unemployability which the Board 
referred back to the RO in January 1997, or the veteran's 
April 1999 claim of entitlement to service connection for a 
right foot disorder secondary to a service-connected right 
knee disorder.  The Board refers these matters to the RO for 
appropriate action.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.  Specifically, the Board finds that the RO must 
undertake additional factual development to comply with the 
VA's duty to assist the veteran.

The record reveals that in an April 1997 statement, the 
veteran informed the RO that he received Social Security 
Administration (SSA) disability benefits.  The record does 
not show that the RO sought to obtain copies of an SSA 
decision(s) or medical evidence upon which SSA reportedly 
found the veteran to have been disabled.  The Board 
determines that records pertaining to SSA disability benefits 
are likely to be pertinent to the veteran's current claims.  
Because the duty to assist clearly requires VA to obtain and 
review SSA disability records which may contain evidence 
pertinent to a veteran's VA claim, the RO must locate these 
records and associate them with the claims file.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Baker v. West, 11 Vet. App. 163, 169 
(1998).

Initial review of the record also discloses what appears to 
be inconsistent medical evidence regarding a possible causal 
connection between the veteran's service-connected right knee 
disorder and lumbar spine disc disease.  The record also 
shows that extensive claims file medical documentation of the 
veteran's right knee disorder was unavailable for review by 
the VA physician's assistant who examined the veteran's 
joints and spine in June 1999.  Therefore, the Board finds 
that the veteran should undergo another VA examination by a 
specialist who has access to the veteran's medical records, 
including those obtained from SSA, if any.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should obtain copies of all 
written decision(s) and medical 
documentation pertaining to the veteran's 
SSA disability benefits claim and 
associate these records, if any, with the 
claim file.

2.  The RO then should arrange for VA 
examinations of the veteran's right knee 
and low back by an appropriate physician 
specialist.  One purpose of the 
examinations is to determine whether the 
veteran has current low back disorder 
and, if so, whether it is at least as 
likely as not that this disorder is 
causally related to a disorder noted in 
service, or is otherwise causally related 
to service or to the veteran's service-
connected right knee disorder.  Another 
purpose of the examination is to 
determine the nature and severity of the 
veteran's current right knee disability.  
The examiner must conduct all indicated 
studies pertinent to both examinations.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examinations.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings and provide a 
medical rationale for all conclusions.  
The range of motion of the veteran's 
right knee should be reported in all 
planes and in degrees and the examiner 
should express an opinion as to the 
extent of disability due to this 
disorder.  The examining physician also 
should review pertinent aspects of the 
veteran's medical and employment history 
and comment upon the effects of the 
veteran's service-connected right knee 
disorder upon the veteran's ordinary 
activity and on how it impairs him 
functionally.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain upon motion, weakened movement, 
excess fatigability, or incoordination 
due to the right knee disorder.  See 38 
C.F.R. §§ 4.40, 4.45 and 4.49 (2000); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran is advised that failure to 
report for a scheduled examination may 
have consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claims 
of entitlement to service connection for a ruptured spinal 
disc at L4-5, secondary to service connected right knee 
disorder and for a rating in excess of 30 percent for a 
service-connected right knee disorder.  If the RO denies the 
benefits sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




